UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7454



ANGELO D. PERRY,

                                             Petitioner - Appellant,

          versus


A. D. ROBINSON,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  David G. Lowe, Magistrate
Judge. (CA-03-882-3)


Submitted:   January 27, 2005             Decided:   February 3, 2005


Before LUTTIG and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Angelo D. Perry, Appellant Pro Se. Robert H. Anderson, III, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                Angelo D. Perry, a state prisoner, seeks to appeal the

magistrate judge’s order denying relief on his petition filed under

28 U.S.C. § 2254 (2000).*            The order is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).             A certificate of appealability will

not   issue      absent    “a   substantial     showing    of   the   denial       of    a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).           A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the magistrate judge are also

debatable or wrong.         See Miller-El v. Cockrell, 537 U.S. 322, 336-

38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                 We have independently

reviewed the record and conclude that Perry has not made the

requisite       showing.        Accordingly,     we   deny      a   certificate         of

appealability and dismiss the appeal.              We deny Perry’s motion for

appointment of counsel and dispense with oral argument because the

facts     and    legal    contentions    are    adequately      presented     in    the

materials       before    the   court   and     argument     would    not    aid    the

decisional process.

                                                                            DISMISSED



      *
      The parties consented to the jurisdiction of a magistrate
judge pursuant to 28 U.S.C. § 636(c) (2000).

                                        - 2 -